DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment after Final entered 04/22/2022.

Claim Status
3.	Claims 1, 4-5, 7-8, 11, 14-16, 18-23 and 25-29 are pending in this application.

Allowable Subject Matter
4.	Claims 1, 4-5, 7-8, 11, 14-16, 18-23 and 25-29 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a processor-implemented method with specific steps (especially underlined) for AI response to live stream video by determining when to initiate a live video stream based on a comparison of a cost associated with operating an autonomous vehicle camera and a potential value of the video live stream; receiving the live video stream; capturing a plurality of messages from a user group in a social media chat discussion corresponding to the received live video stream; determining a discussion pattern within the plurality of captured messages using natural language processing techniques; analyzing the live video stream for the determined discussion pattern; generating a response to the determined discussion pattern; transmitting the generated response to the social media chat discussion; determining whether the determined discussion pattern requires a change in navigation of an autonomous vehicle, the autonomous vehicle comprising the autonomous vehicle camera capturing the live video stream; and in response to the determining that the determined discussion pattern requires a change in navigation of the autonomous vehicle, directing the autonomous vehicle to change its course of navigation…” in Independent Claim 1 to be obvious. 
	
Claim 8 directed to a computing system to implement a method with similar key features as recited in Claim 1 is also allowed. 
Claim 15 directed to a computer program product comprising one or more computer-readable tangible storage media (exclusive of transitory signal) and program instructions to implement a method with different scope but similar key features as recited in Claim 1 is also allowed.
Claim 26 directed to a computer system to implement a method with different scope but similar key features as recited in Claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426